Exhibit 10.3

 

Second Amendment to the
FOSTER WHEELER LTD.
2004 Stock Option Plan
(Adopted September 2004)

 

The Foster Wheeler Ltd. 2004 Stock Option Plan (the “Plan”) is hereby further
amended as follows, pursuant to resolutions adopted by the Board of Directors of
Foster Wheeler Ltd. and its Compensation Committee at their meetings held
December 8, 2008:

 

1.                                       Section 2(b) is replaced in its
entirety with the following language:

 

“Applicable Laws” means the legal requirements relating to the administration of
stock option plans or the issue of shares of capital by a company, including
under the laws of Switzerland, applicable U.S. state corporate laws, U.S.
federal and applicable state securities laws, other U.S. federal and state laws,
the Code, any Stock Exchange rules and regulations that may from time to time be
applicable to the Company, and the applicable laws, rules and regulations of any
other country or jurisdiction where Options are granted under the Plan, as such
laws, rules, regulations, interpretations and requirements may be in place from
time to time.

 

2.                                       Section 2(i) is replaced in its
entirety with the following language:

 

“Common Stock” means the common shares of Foster Wheeler AG, par value CHF 3.00
each, or such other par value as may be in effect from time to time.”

 

3.                                       Section 2(j) is replaced in its
entirety with the following language:

 

“Company” means Foster Wheeler AG, a Swiss company, and its Subsidiaries.”

 

4.                                       References in the Plan to “Foster
Wheeler Ltd.” are replaced with “Foster Wheeler AG” in Sections 1, 2(c), 2(f),
2(k), 2(l), 2(m), 2(n), 2(s), 5, 6, 6(e)(i)(C), 7, 8(a), 8(b), 11, and 12.

 

5.                                       The following new Section is 19 is
added to the Plan:

 

19.                                 Redomestication.  Foster Wheeler Ltd. moved
the place of organization of the parent company of its group of companies from
Bermuda to Switzerland by means of a scheme of arrangement (“Scheme of
Arrangement”) between Foster Wheeler Ltd. and Foster Wheeler AG, a wholly-owned
subsidiary of Foster Wheeler Ltd. registered in Switzerland, and certain related
agreements described in Foster Wheeler Ltd.’s Proxy Statement for the Special
Court-Ordered Meeting of Common Shareholders held on January 27, 2009. 
Effective upon the completion of the Scheme of Arrangement, shares of Foster
Wheeler AG will be issued, held, made available, or used to measure benefits as
appropriate under the Plan in lieu of common shares of Foster Wheeler Ltd. with
respect to all outstanding awards.

 

--------------------------------------------------------------------------------


 

6.                                       This Second Amendment shall take effect
upon completion of the Scheme of Arrangement (as described in the resolutions
adopted on December 8, 2008) and shall apply to all awards outstanding on such
date.

 

IN WITNESS WHEREOF, Foster Wheeler Ltd. has caused this Second Amendment to the
Plan to be executed.

 

 

FOSTER WHEELER LTD.

 

 

 

 

 

By:

/s/ Peter J. Ganz

 

Name:

Peter J. Ganz

 

Title:

Exec. V.P., General Counsel & Secretary

 

2

--------------------------------------------------------------------------------